COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00208-CV


TOLL DALLAS TX, LLC                                                  APPELLANT

                                        V.

COLLEYVILLE HOME OWNERS'                                               APPELLEE
RIGHTS ASSOCIATION, INC.


                                    ------------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant's “Unopposed Motion For Dismissal Without

Prejudice.” It is the court’s opinion that the motion should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).


      1
       See Tex. R. App. P. 47.4.
                                        PER CURIAM

PANEL: MCCOY, GARDNER, and MEIER, JJ.

DELIVERED: December 13, 2012




                               2